IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: DESIGNATION OF CHAIR              : No. 473
                                         :
AND VICE-CHAIR OF THE CRIMINAL           : CRIMINAL PROCEDURAL RULES
                                         :
PROCEDURAL RULES COMMITTEE               :




                                      ORDER


PER CURIAM


      AND NOW, this 21st day of April, 2016, The Honorable Charles A. Ehrlich is

hereby designated as Chair and Brian W. Perry, Esquire, as Vice-Chair of the Criminal

Procedural Rules Committee commencing June 30, 2016.